           Case 4:18-cv-00177-JEG-HCA Document 20 Filed 01/10/19 Page 1 of 2




1
                        UNITED STATES DISTRICT COURT
2                     FOR THE SOUTHERN DISTRICT OF IOWA
3
     SAM DUNCAN,
4
                                                    Case No. 4:18-cv-00177-JEG-HCA
                  Plaintiffs,
5
           v.                                      Assigned to District Judge James E.
6                                                Gritzner; Referred to Magistrate Judge
     CAPITAL ONE BANK (USA) N.A.                 Helen C. Adams
7
                  Defendant.
8

9

10

11
                                NOTICE OF SETTLEMENT
12
           Plaintiff SAM DUNCAN notifies this Court that Plaintiff and Defendant
13

14   CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in this

15   matter and are in the process of completing the final settlement documents and filing
16
     the appropriate dismissal pleadings. The parties request that the Court retain
17
     jurisdiction for sixty (60) days for any matters related to completing and/or enforcing
18
     the settlement and stay all remaining discovery deadlines.
19

20                      Respectfully submitted the 10th day of January 2019.
21

22
                                                    By: /s/ Alyson J. Dykes
23                                                  Alyson J. Dykes
                                                    Admitted pro hac vice
24
                                                    Attorney for Plaintiff,
25                                                  SAM DUNCAN



                                              -1-

                                   NOTICE OF SETTLEMENT
                                    PLAINTIFF’S COMPLAINT
          Case 4:18-cv-00177-JEG-HCA Document 20 Filed 01/10/19 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2    I certify that on January 10, 2019 I filed Plaintiff Sam Duncan’s Notice of
     Settlement using the CM/ECF system, which will provide notice to the following:
3
     Elizabeth Jane Carter
4    FAEGRE BAKER DANIELS, LLP (IA)
     801 Grand Avenue
5    33rd Floor
     Des Moines, IA 50309-8011
6
     515-447-4705
7
     Fax: 515-248-9010
     Email: elizabeth.carter@faegrebd.com
8

9
                                            /s/ Alyson J. Dykes
                                            Alyson J. Dykes
10
                                            The Law Offices of Jeffrey Lohman, P.C.
                                            4740 Green River Road, Suite 310
11
                                            Corona, California 92880
                                            T: (657) 500-4317
12
                                            E: Alysond@jlohman.com
                                            Attorney for Plaintiff,
13                                          SAM DUNCAN

14

15

16

17

18

19

20

21

22

23

24

25




                                             -2-

                                   NOTICE OF SETTLEMENT
                                    PLAINTIFF’S COMPLAINT
